Case 1:19-cr-00781-PKC Document 26 Filed 01/07/20 Page 1 of1

FREEMAN, NOOTER & GINSBERG

 

 

 

 

ATTORNEYS AT LAW
LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H. NOOTER* SUITE 503
LEE A. GINSBERG NEW YORK, N.Y. 10038
NADJIA LIMANI {212} 608-0808
OF COUNSEL TELECOPIER (212) 962-9696

CHARLENE RAMOS f
OFFICE MANAGER nn

January 7, 2020 ar ff wt ee
Hon. P. Kevin Castel Ao aan (th

    

U.S. District Judge
US. Courthouse

506 Pearl Street

New York, NY 10007

   

 

U.S. v. Terry former
19 CR 781 (PKC)

Re:

   
 

 

 
   

Dear Judge Castel:

We write to request permission for Mr. Former appear telephonically for the January 13,
2020 status conference in the above case. The government through AUSA Tara LaMorte takes no

position on this application. co
yl
Balancing the equities favor having Mr. Former appear by phone. He lives in Texas; he Q-
signed a financial affidavit swearing to his indigency which was approved by the magistrate; and ¢
he was arraigned on the indictment before the magistrate. The agenda at the conference which . ni @s
was approved by the magistrate will likely involve setting a date for discovery production and for Gt 6b [
the parties to come back to court to state whether the government produced discovery and at

   
  
 

whether the defendants had sufficient time to review it. Thus, we expect the status conference to ©
be procedural in nature, Finally having a defendant appear by phone saves the government the
cost of paying for the defendant’s transportation and overnight accommodations.

Accordingly, we request permission for Mr. Former to appear telephonically for th
January 13, 2020 status conference.

Respectfully submitted,

{S/ Louis M. Freeman
Louis M. Freeman

 
